                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

HAILEY RAY, ET AL.                                        CASE NO. 3:19-CV-00722

VERSUS                                                    JUDGE TERRY A. DOUGHTY

VOITH PAPER FABRIC & ROLL SYSTEMS, INC. MAG. JUDGE KAREN L. HAYES

                                      JUDGMENT
        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, and DECREED that the instant suit is hereby

DISMISSED, WITH PREJUDICE. Fed.R.Civ.P. 41(b).

        Monroe, Louisiana, this 19th day of September, 2019.



                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
